Nn oO FPF W NY FP

10
11
12
13
14
15
16
17
18
19
20
21
Ad
oo
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page1of11

MARK WRAY, #4425

mwray @markwraylaw.com

LAW OFFICES OF MARK WRAY
608 Lander Street

Reno, Nevada 89509

(775) 348-8877

(775) 348-8351 — Fax

JOHN DAVID FISCHER (CA Bar No. 76401 - admitted pro hac vice)
OF COUNSEL

Attorneys for Creditor BRADLEY J. BUSBIN, TRUSTEE

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re Case No. BK-S-18-12456-GS
DESERT OASIS APARTMENTS, LLC, Chapter 11
Debtor.

Hearing Date: March 11, 2021
Hearing Time: 1:30 p.m.
/

 

BUSBIN’S REPLY TO NORTHERN TRUST’S OBJECTION TO DISCLOSURE
STATEMENT AND PLAN

In The Northern Trust Company’s Objection to Disclosure Statement for Chapter
11 Trustee Kavita Gupta’s Joint Plan of Liquidation and Confirmation of the Joint Plan
of Liquidation [ECF No. 266] (“Objection”), The Northern Trust Company (‘‘Northern
Trust”) objects to the proposed plan on the alleged ground that the reserve for attorneys
fees and costs of Northern Trust should be increased from $75,000 to $500,000. Creditor

Brad Busbin, Trustee of the Gonzales Charitable Remainder Unitrust One (“Busbin”)

1

 
10
11
12
13
14
15
16
17
18
13
20
21
22
2D
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 2of11

requests that the Court overrule this objection because a reserve of $75,000 is reasonable
and a reserve of $500,000 is unreasonable.

Mr. Busbin also joins in the Objection to The Northern Trust Company ’s Motion
to Allow Vote on Chapter 11 Trustee Kavita Gupta’s Joint Plan of Liquidation [ECF No.
282] and the Memorandum of Points and Authorities in Support of Confirmation Chapter
11 Trustee Kavita Gupta’s Joint Plan of Liquidation, and Omnibus Response to
Objections to Plan Confirmation [ECF No. 129] filed March 4, 2021 by Trustee Kavita
Gupta, Desert Oasis Apartments, LLC Trustee.

The sole matter that Mr. Busbin is addressing in this reply is the amount that
should be reserved for Northern Trust’s attorneys fees and costs.

There is no law cited in Northern Trust’s Objection as to setting the amount of the
reserve. The amount of the reserve therefore is within the Court’s discretion based on the
surrounding circumstances. United States v. Energy Res. Co., 495 U.S. 545, 549, 110S.
Ct. 2139, 2142 (1990) (bankruptcy courts, as courts of equity, have broad authority to
modify creditor-debtor relationships).

At this time, the Desert Oasis Apartments have been sold and Northern Trust has
received payment in full of its asserted debt, including interest, late charges, attorneys
fees and miscellaneous charges. Since Northern Trust’s claim has been allowed and paid,
with interest and all the extras, the only remaining stake that Northern Trust has in this
bankruptcy case is recovering additional attorneys fees and costs for filing additional

papers with this Court and with the appellate courts.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
24
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page3of11

After payment of the claim of Northern Trust, the current balance in the account of
Chapter 11 Trustee Gupta is $9.2 million, according to the Trustee’s filings with the
Court for the March 11, 2021 hearing.

In its Order Directing Trustee to Disburse Proceeds to Northern Trust Company
entered August 28, 2020, the Court directed that the amount of the reserve to be
established for Northern Trust’s attorneys fees and costs was to be set by subsequent
court order. In the proposed Chapter 11 plan, Trustee Kavita Gupta has proposed a
reserve of $75,000.

Northern Trust’s Objection states: “Currently, Northern Trust’s unpaid fees July
20 and August 2020 (which is before the closing of the sale of the property owned by
Apartments) total approximately $100,000.” Objection, 3:16-18. Northern Trust argues
that a $75,000 reserve therefore is inadequate.

Mr. Busbin is at a loss to comprehend how the alleged attorneys fees for July and
August reached the $100,000 plateau. In those two months, Northern Trust and the
Shotgun Entities responded to two motions in the adversary proceeding of Busbin v.
Shotgun Creek Investments, LLC, et al., Adv. No. 19-01 108-gs, and filed no motions in
either the adversary or the main case.

Yet despite what appears to be fairly limited activity, Northern Trust allegedly
incurred $100,000 in fees and costs in those two months. Mr. Busbin cannot ascertain
what services allegedly were rendered to reach this figure, because Northern Trust will
not allow Mr. Busbin to see its billings, even in redacted form. Mr. Busbin has asked the

Court in the past to allow him to inspect the attorneys fees invoices for the lawyers

3

 
nD oO FP W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 4of11

providing services to Northern Trust in this bankruptcy case and the adversary case, in
the belief that it is only fair and equitable that a creditor seeking fees to be paid by an
estate should provide the interested parties whose recoveries will be lessened by payment
of another’s creditors’ attorneys fees with the raw data upon which the fees are based; 1.e,
itemized invoices. This Court previously granted Mr. Busbin’s request and ordered that
redacted invoices be produced.

Just as a matter of fairness and common sense, Northern Trust should again
disclose the new invoices from its lawyers, if it wishes to have the Court consider the
claim made in its Objection that it incurred $100,000 in fees in July and August of 2020.
Otherwise, the claim that $100,000 in fees were incurred is unsupported by any evidence
and it is impossible for Mr. Busbin and other interested parties to ascertain the basis for
the fee demand.

Even without having seen the invoices of the lawyers representing Northern Trust
for the months of July and August, 2020, Mr. Busbin knows that the lead attorney for
Northern Trust in the adversary proceeding is the firm of Gerrard Cox Larson. However,
Gerrard Cox Larson also represents the Shotgun Entities. It would be inequitable for the
estate of Desert Oasis Apartments to be “billed” the entire invoices of Gerrard Cox
Larson for the adversary appeal, when that firm is representing the Shotgun Entities as
much as Northern Trust. Thus, if Gerrard Cox Larson incurred $25,000 in fees, for
example, it is unreasonable for Northern Trust to demand that all of the firms fees be paid
by Desert Oasis Apartments’ bankruptcy estate. Presumably, the billing from the Gerrad

Cox Larson firm is split between its clients, so that the entire invoice is not billed to

4

 
10
11
12
13
14
15
16
17
18
19
20
ral
22
23
24
22
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page5of11

Northern Trust, but without seeing the invoices, Mr. Busbin cannot ascertain the true
circumstances and what amounts are being billed, for what services, to whom.

As to the reserve of $75,000 that Trustee Gupta proposes, Northern Trust and the
Shotgun Entities are defending an appeal. Again, if Northern Trust and the Shotgun
Entities are splitting the appeal costs, as they should be, this means that Northern Trust’s
half of the attorneys fees and costs on appeal would be $75,000 or less, and the total fees
would be $150,000 or less.

The status of the appeal is that it has been fully briefed to the Hon. James Mahan,
District Judge. If Judge Mahan reverses this Court’s summary judgment order on Count
I, he may either remand the case for trial or decide priority based on the facts presented.
Either way, if the ruling is a reversal, Northern Trust is not entitled to claim priority, it is
not entitled to retain any of the proceeds of the sale of the apartments, and it may likely
be that Northern Trust falls into the category of an undersecured creditor.

In Matter of Glenn, 796 F.2d 1144, 1146 (9th Cir. 1986), the court stated: “[A]n
undersecured creditor is one who holds an allowed secured claim for an amount which
exceeds the value of the property securing it; an oversecured creditor is one who holds an
allowed secured claim in an amount less than the value of the property securing it.” As
an undersecured creditor, under 11 U.S.C. §506(b), Northern Trust also would not be
entitled to attorneys fees and post-petition interest. If the appeals were to remand for
trial, Northern Trust would need to disgorge the sums it has already received and there
would be no reserve necessary. The amount of the “reserve” should take the possibility

these matters into account.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 6of11

Even as an alleged oversecured creditor, however, Northern Trust’s fees must be
reasonable. In Kord Enters. II v. Cal. Commerce Bank (In re Kord Enters. Il), 139 F.3d
684, 687 (9th Cir. 1998), the court set forth four basic requirements for the allowance of
post-petition attorney's fees and expenses to a secured creditor: (1) the claim must be an
allowed secured claim; (2) the creditor holding the allowed secured claim must be over-
secured; (3) the entitlement must be provided for under some agreement or state statute,
and (4) the fees and expenses sought must be reasonable. As the applicant for fees,
Northern Trust bears the burden of proving each element. Id.

Essentially, Northern Trust is liable for part (not the whole amount) of fees
incurred by Gerrard Cox Larson for the appeal in the adversary proceeding. If the district
court decision were to go against Mr. Busbin on appeal, and if Mr. Busbin were to appeal
to the Ninth Circuit, Northern Trust and the Shotgun Entities would have a shared
obligation to pay the cost of filing a second appellate brief, presumably tracking the same
factual presentation and argument that was filed before Judge Mahan, which tracks the
same factual presentation and argument that was filed before this Court. Thus, any
subsequent appellate brief to the Ninth Circuit would be the third time that essentially the
same brief is filed. Even if Gerrard Cox Larson spends 100 hours re-doing its brief again,
which is not even remotely likely under the circumstances, and even if Gerrard Cox
Larson were to charge $750 an hour for attorney’s time, which also is not likely, it would
only amount to $75,000 total time, and that sum must be split between Northern Trust

and the Shotgun Entities.

 
10
11
iz
L3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 7 of11

It is therefore reasonable under the circumstances for Trustee Gupta to set aside
$75,000 as Northern Trust’s portion of fees that may be incurred by Gerrard Cox Larson.
The figure of $500,000 is simply beyond the pale, and it is completely unsupported.

It is therefore respectfully request that the Objection to the reserve of $75,000 be

overruled and that the Court grant all other appropriate relief.

DATED: March 4, 2021 LAW OFFICES OF MARK WRAY

By /s/ Mark Wray

MARK WRAY
Attorney for Creditor
BRADLEY J. BUSBIN, AS TRUSTEE
OF THE GONZALES CHARITABLE
REMAINDER UNITRUST ONE

 

 
10
11
12
13
14
15
16
17
18
19
20
goal
De
23
24
25
26
27
28

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 8of11

 

 

CERTIFICATE OF SERVICE

1. I caused to be served the following document(s):

BUSBIN’S REPLY TO NORTHERN TRUST’S OBJECTION TO
DISCLOSURE STATEMENT AND PLAN

2. Iserved the above-named document(s) by the following means to the persons

as listed below:
a. By ECF System (On March 4, 2021):

ANTHONY W. AUSTIN on behalf of Creditor THE NORTHERN TRUST
COMPANY
aaustin@fclaw.com, gkbacon@fclaw.com

CANDACE C CARLYON on behalf of Interested Party CRISTI BULLOCH,
SOLELY IN HER CAPACITY AS TRUSTEE OF THE CRISTI BULLOCH
SEPARATE PROPERTY TRUST DATED 03/28/2003; on behalf of Interested
Party DESERT LAND LOAN ACQUISITION, LLC; on behalf of Interested Party
THE BULLOCH HERITAGE TRUST; on behalf of Interested Party THE GULF
STREAM IRREVOCABLE TRUST DATED 06/30/2000; on behalf of Interested
Party THE HOWARD AND CRISTI BULLOCH FAMILY TRUST DATED
9/14/1995; on behalf of Interested Party THE HOWARD BULLOCH SEPARATE
PROPERTY TRUST DATED 03/28/2003; on behalf of Interested Party DAVID
GAFFIN; on behalf of Interested Party HOWARD BULLOCH
ccarlyon@carlyoncica.com,
CRobertson@carlyoncica.com:nrodriguez@carlyoncica.com:Dcica@carlyoncica.c
om

 

DAWN M. CICA on behalf of Interested Party DESERT LAND LOAN
ACQUISITION, LLC

dcica@carlyoncica.com,
nrodriguez@carlyoncica.com:crobertson@carlyoncica.com;dmcica@gmail.com:d
cica(@carlyoncica.com:tosteen@carlyoncica.com

KEVIN W COLEMAN on behalf of Trustee KAVITA GUPTA
kcoleman@nutihart.com, nwhite@nutihart.com

DAVID M. CROSBY on behalf of Creditor CANAM PRODUCTIONS, INC.
info@crosby.lvcoxmail.com, r48506@notify.bestcase.com

JAMIE P. DREHER on behalf of Petitioning Creditor BRADLEY J. BUSBIN, AS
TRUSTEE OF THE GONZALES CHARITABLE REMAINDER UNITRUST
ONE

 
10
11
12
13
14
15
16
Ld
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page9of11

jdreher@downeybrand.com, mfrazier@downeybrand.com

KIMBERLY S. FINEMAN on behalf of Trustee KAVITA GUPTA
kfineman@nutihart.com

 

TROY S. FOX on behalf of Creditor CANAM PRODUCTIONS, INC.
policyking99@gmail.com, tfox@crosby-fox.com

EDMUND GEE on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11, 11
edmund.gee@usdoj.gov

TALITHA B. GRAY KOZLOWSKI on behalf of Trustee KAVITA GUPTA
teray@gtg.legal, bknotices@gtg. legal

 

CHRISTOPHER H. HART on behalf of Trustee KAVITA GUPTA
chart@nutihart.com, nwhite@nutihart.com

RICHARD F. HOLLEY on behalf of Creditor ARTHUR J. AND MARGARET L.
GILBERT FAMILY TRUST

rholley@nevadafirm.com, apestonit@nevadafirm.com:
oswibies(@nevadafirm.com; agandara@nevadafirm.com;
mlangsner@nevadafirm.com

BART K. LARSEN on behalf of Creditors CITATION FINANCIAL, LLC and
COMPASS INVESTMENT, LLC

blarsen@klnevada.com,

bankruptcy @kInevada.com:mbarnes@kInevada.com:blarsen@ecf.inforuptcy.com

CHARLES H. MCCREA on behalf of Creditor THE PRINCE FAMILY TRUST
DATED 10/06/1997
chm@hmlawlv.com, tlhe@hmlawlv.com

EDWARD M. MCDONALD on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11,
11 edward.m.mcdonald@usdoj.gov

ALAN I. NAHMIAS on behalf of Creditor CANAM PRODUCTIONS, INC.
ANAHMIAS@MBNLAWYERS.COM

GREGORY C. NUTI on behalf of Trustee KAVITA GUPTA
gnuti@nutihart.com

TRACY M. O'STEEN on behalf of Interested Party CRISTI BULLOCH,
SOLELY IN HER CAPACITY AS TRUSTEE OF THE CRISTI BULLOCH

9

 
10
11
12
13
14
15
16
17
18
19
20
21
2a
23
24
25
26
27
28

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 10 of 11

document(s) to the attorney or by leaving the document(s) at the attorney’s office with a
clerk or other person in charge, or if no one is in charge by leaving the document(s) in a

conspicuous place in the office.

 

 

SEPARATE PROPERTY TRUST DATED 03/28/2003; on behalf of Interested
Party DESERT LAND LOAN ACQUISITION, LLC; on behalf of Interested Party
THE BULLOCH HERITAGE TRUST; on behalf of Interested Party THE GULF
STREAM IRREVOCABLE TRUST DATED 06/30/2000; on behalf of Interested
Party THE HOWARD AND CRISTI BULLOCH FAMILY TRUST DATED
9/14/1995; on behalf of Interested Party THE HOWARD BULLOCH SEPARATE)
PROPERTY TRUST DATED 03/28/2003; on behalf of Interested Party DAVID
GAFFIN; on behalf of Interested Party HOWARD BULLOCH
tosteen@carlyoncica.com,
crobertson@carlyoncica.com:nrodriguez@carlyoncica.com:ccarlyon@carlyoncica
.com

ERIC R OLSEN on behalf of Interested Party WASH MULTIFAMILY
LAUNDRY SYSTEMS, LLC

eolsen@gtg.legal

LENARD E. SCHWARTZER on behalf of Creditor DESERT OASIS
APARTMENTS, LLC
bkfilings@s-mlaw.com

 

LENARD E. SCHWARTZER on behalf of Debtors DESERT LAND, LLC,
DESERT OASIS APARTMENTS, LLC, DESERT OASIS INVESTMENTS, LLC
and SKY VUE LAS VEGAS, LLC
bkfilings@s-mlaw.com

U.S. TRUSTEE - LV - 7
USTPRegion17.LV.ECF@usdoj.gov

MARK M. WEISENMILLER on behalf of Interested Party WASH
MULTIFAMILY LAUNDRY SYSTEMS, LLC
mweisenmiller@gtg.legal, bknotices@gtg.legal

b. By United States mail, postage fully prepaid:

Cc. By Personal Service

o I personally delivered the document(s) to the persons at these addresses:

Oo For a party represented by an attorney, delivery was made by handing the

10

 
10
11
12
13
14
15
L6
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-12456-gs Doc 288 Entered 03/04/21 18:49:12 Page 11 of 11

Oo For a party, delivery was made by handing the document(s) to the party or
by leaving the document(s) at the person’s dwelling house or usual place of abode with
someone of suitable age and discretion residing there.

Oo d. By direct email (as opposed to through the ECF System)

Based upon the written agreement to accept service by email or a court
order, I caused the document(s) to be sent to the persons at the email addresses listed
below. I did not receive, within a reasonable time after the transmission, any electronic
message or other indication that the transmission was unsuccessful.

Oo e. By fax transmission

Based upon the written agreement of the parties to accept service by fax
transmission or a court order, I faxed the document(s) to the persons at the fax numbers
listed below. No error was reported by the fax machine that I used. A copy of the record
of the fax transmission is attached.

Oo f. By messenger

I served the document(s) by placing them in an envelope or package
addressed to the persons at the addresses listed below and providing them to a messenger
for service.

I declare under penalty of perjury that the foregoing is true and correct.

Signed on: March 4, 2021

 

Mark Wray /s/ Mark Wray
(Name of Declarant) (Signature of Declarant)

11

 
